DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to application filed on 04/08/2020. Claims 1-26 are pending examination.
Claim Objection
Claim 2-3,5,25-26 use the term “capable of” It has been held that the recitation that an element is capable of performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Elangovan ; Patent  No US 9894492) .
As per claim 1, Elangovan discloses a position determination system for determining a position of a mobile terminal (Abstract), comprising:
 a vehicle interior receiver configured to receive a radio signal transmitted from the mobile terminal using a radio wave in a predetermined frequency band through a vehicle interior antenna installed in a vehicle compartment of a vehicle (col.6,Ln12-17, col.13,Ln30-46 wireless communication circuitry receive radio signal from mobile device 102 through vehicle cabin antennas 106 shown in FIG. 1); 
a vehicle interior strength detector configured to detect a reception strength of the radio signal received by the vehicle interior receiver as a vehicle interior strength (col.6,Ln12-17 antennas 106 receives signal and measures the signal strength); 
a vehicle exterior antenna configured to receive the radio signal arriving from a vehicle exterior; a vehicle exterior receiver configured to receive the radio signal transmitted from the mobile terminal through the vehicle exterior antenna (col.6,Ln12-17, col.13,Ln30-46 wireless communication circuitry receive radio signal from mobile device 102 through vehicle outside cabin antennas 106 shown in FIG. 1);  
a vehicle exterior strength detector configured to detect a reception strength of the radio signal received by the vehicle exterior receiver as a vehicle exterior strength (col.6,Ln12-17 antennas 106 receives signal from mobile device 102 and measures the signal strength); 
 and 
a position determination unit configured to determine whether the mobile terminal is present outside the vehicle compartment based on the vehicle interior strength detected by the vehicle interior strength detector and the vehicle exterior strength detected by the vehicle exterior strength detector (Abstract, determining by central module 110 the mobile device location relative to the vehicle cabin based on the locations of the inside and outside cabin antennas 106, see Fig.1) wherein 
the vehicle exterior antenna is disposed in a predetermined region in a vicinity of a window of the vehicle in an outer surface portion of the vehicle (see antennas 106 a,c,e,f in fig. 1).  
As per claim 7, Elangovan discloses The position determination system according to claim 1, wherein the position determination unit is configured to determine that the mobile terminal is present outside the vehicle compartment when the vehicle exterior strength detected by the vehicle exterior strength detector is higher than the vehicle interior strength detected by the vehicle interior strength detector (Abstract and Fig.1).  
As per claim 9, Elangovan discloses The position determination system according to claim 1, further comprising a vehicle control unit that performs at least one of unlocking of a door of the vehicle, locking of the door, and starting of a driving source of the vehicle based on a determination result of the position determination unit (col.4,Ln6-35).  

                              Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over (Elangovan ; Patent  No US 9894492)  .
As per claim 2, Elangovan dese not explicitly discloses disposing exterior antenna in a pillar of the vehicle;
However, Elangovan teaches the vehicle exterior antenna is configured to be disposed in the vehicle in a posture capable of receiving the radio signal from the mobile terminal which is present outside the vehicle compartment (see antennas 106 a,c,e,f in fig. 1). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the system and function of that shown in Elangovan is equivalent to which is claimed.

As per claim 3, Elangovan discloses The position determination system according to claim 1, wherein the vehicle exterior antenna is configured to be disposed at a position where a distance from an upper end of the window falls within a predetermined distance in the vicinity of the window in a posture capable of receiving the radio 82Attorney Docket No. 4041 J-003803-US-CO signal from the mobile terminal which is present outside the vehicle compartment (wherein the arrangement of the vehicle exterior antennas 106 shown in Fig.1 is functionally equivalent to which is claimed ).  
As per claim 4, Elangovan discloses The position determination system according to claim 1, wherein the vehicle interior antenna is configured to be disposed at a position lower than a lower end of the window (wherein the arrangement of the vehicle interior antennas 106 shown in Fig.1 is functionally equivalent to which is claimed ).   
As per claim 5, Elangovan discloses The position determination system according to claim 1, wherein the vehicle exterior antenna is configured to be attached to a surface outside the vehicle compartment of a portion where a metal member is disposed on the vehicle, in the predetermined region capable of being regarded as the vicinity of the window on a side surface of the vehicle(wherein the arrangement of the vehicle exterior antennas 106 shown in Fig.1 is functionally equivalent to which is claimed ).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over (Elangovan ; Patent  No US 9894492) in view of (Ioffe ; Publication No US  20080048909)  .

As per claim 6, Elangovan does not explicitly disclose the vehicle exterior antenna is an antenna having directivity, and is configured to be disposed in such a posture that a center of the directivity is directed to the vehicle exterior .
However, Ioffe teaches the vehicle exterior antenna is an antenna having directivity, and is configured to be disposed in such a posture that a center of the directivity is directed to the vehicle exterior ([0040-0041] &Fig.2) .
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Elangovan and Ioffe by incorporating the teaching of Ioffe into the method of Elangovan .
One skilled in the art would be motivated to modify Elangovan and Ioffe as described above in order to remotely locating a mobile object .


Allowable Subject Matter

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the claim objection.
Claims 10-26 would be allowable if rewritten to overcome the claim objection .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687